Citation Nr: 9922215	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a psychiatric 
disability manifested by depression and anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1986.  



FINDINGS OF FACT

1.  Competent medical evidence of hepatitis in service has 
not been presented.  

2.  Competent medical evidence of a psychiatric disability 
manifested by depression and anxiety in service has not been 
presented.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for hepatitis has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a psychiatric disability manifested by 
depression and anxiety has not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the hepatitis, depression and 
anxiety disorder from which he currently suffers began in 
service, and seeks service connection for those disabilities.  
He contends that the gastrointestinal problems from which he 
suffered in service, and in particular for which he was 
treated at a private hospital in California while on leave in 
December 1984, were symptoms of the hepatitis that was not 
diagnosed until May 1998.  He has claimed that at the time he 
was hospitalized in December 1984 he also received treatment 
for the psychiatric disability for which he seeks service 
connection.  


Background
The veteran served on active duty from August 1983 to 
February 1986.  His service medical records contain no 
records reflecting treatment for hepatitis.  Those records do 
reflect treatment in February 1981 for gastroenteritis, in 
September 1983 for diarrhea, in January 1984 for gastritis, 
and a complaint of a frequent grabbing pain in his stomach in 
September 1985 that was noted on a screening note for acute 
medical care, but that was not reported upon subsequent 
examination.  A Report of Medical History prepared incident 
to the veteran's 1986 separation from active duty refers to 
complaints of frequent indigestion, and the examining 
physician noted the veteran reportedly suffered from gas two 
months previously.  The examiner also noted the veteran was 
hospitalized in California in December 1984 for colitis, and 
reported "no sequela."  Among the veteran's service medical 
records there is no medical record prepared incident to the 
veteran's December 1984 hospitalization at a private medical 
facility in California; the only reference to that 
hospitalization in the veteran's service medical records 
appears in the 1986 separation examination report.  

With regard to inservice treatment for a psychiatric 
disability, the veteran's service medical records contain a 
September 1983 record that reflects the veteran was brought 
to an emergency room in Fort Knox for evaluation by a social 
worker because he became very uneasy when questioned by his 
drill instructor.  He reported that he forgot little things 
when faced by his drill instructor, but wanted to complete 
training and had no thoughts of injuring himself or others.  
The diagnosis/assessment was situational stress, and his 
condition upon release from the emergency room was 
characterized by the examiner as "good."  A Report of 
Mental Status Evaluation dated in January 1986 reflects that 
the veteran's behavior was normal, he was fully alert and 
oriented, his mood or affect were unremarkable, his thinking 
process was clear, thought content was normal and his memory 
was good.  The examiner's impressions were that the veteran 
had the mental capacity to understand and participate in the 
proceedings, was mentally responsible, and met the applicable 
retention requirements.  The report of Medical History dated 
in January 1986 noted a history of frequent trouble sleeping 
for two years, and depression or excessive worry attributed 
by the examiner to the fact that the veteran was married for 
two years but had not seen his wife in one-and-a-half years.  
The veteran also reported that he was treated for a mental 
condition, and explained that he received a mental evaluation 
at Fort Knox in October 1983.  In reference to mental 
treatment, the examiner noted that the veteran was 
hospitalized in December 1984 and was counseled by Mental 
Health in 1983 for a nervous problem.  

In May 1998 the veteran filed claims seeking service 
connection for hepatitis, depression and anxiety.  He 
asserted that he was treated for those disabilities during 
service, in particular at the Emanuel Medical Center during 
December 1984. Medical records from Emanuel Medical Center 
are not available at this time, but that facility was able to 
ascertain that the veteran was seen on an inpatient basis at 
that facility from December 14, 1984, to December 17, 1984.  
The reason for that treatment was not indicated by the 
facility.  Medical records from Park Place Hospital submitted 
in support of those claims reflect a March 1996 notation of a 
plan to obtain a hepatitis panel in the future, and a July 
1996 record reporting the veteran had no history of 
depression but diagnosing depression on that date and again 
in October 1996.  In May 1998 the veteran was diagnosed with 
chronic active hepatitis, also referred to as hepatitis C.  
In June 1998 he was diagnosed by Dr. M with anxiety, and 
depression/adjustment disorder, insomnia and reactive 
depression with anxiety.  In April 1998, a private medical 
doctor, Dr. V, reported that it appeared the veteran had 
stress related mucosal disease.  In June 1998 Dr. V also 
diagnosed baseline post-traumatic stress disorder and 
possible depression and panic disorder.  

In November 1998 the veteran was informed that his claims had 
been denied because there was no medical evidence of 
hepatitis or a psychiatric disability in service.  He 
expressed disagreement with that decision in January 1999, 
and submitted statements from his family members 
corroborating his assertion that he was hospitalized while 
home on leave in 1984 for treatment of some sort of a viral 
or bacterial infection.  A Statement of the Case sent to him 
in February 1999 explained that there was no medical evidence 
of treatment for that disease in service, that the private 
medical records the veteran said would show he was treated 
for that disability were no longer available, and the claim 
was not well grounded as there was no competent medical 
evidence that hepatitis was incurred during active duty.  The 
veteran perfected his appeal by filing a VA Form 9, Appeal to 
Board of Veterans' Appeals, in April 1999.  

At a video conference hearing before the undersigned held in 
June 1999 the veteran testified that he was treated for a 
viral or bacterial illness during December 1984 while on 
leave, and was also treated for psychiatric problems at that 
time.  He further testified that he received VA medical 
treatment for psychiatric problems approximately one and a 
half years following his release from active duty, and that 
he has been diagnosed with PTSD.  

Subsequent to his hearing, the veteran submitted additional 
medical evidence reflecting treatment for his hepatitis and 
psychiatric problems.  None of those treatment records 
contains an opinion linking the veteran's current 
disabilities to service.  

Analysis
A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table).  For purposes of establishing a well-grounded claim, 
the credibility of the evidence presented is presumed, unless 
the evidence is inherently incredible or beyond the 
competence of the person asserting it.  King v. Brown, 5 Vet. 
App. 19, 21 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


Hepatitis

The veteran alleges that he incurred hepatitis during 
service.  He contends that he exhibited symptoms of that 
disease during service, and was treated for that illness at a 
private hospital at the government's expense in December 1984 
while home on leave.  There is no question that he currently 
suffers from hepatitis, as that disease was diagnosed in May 
1998.  Accordingly, the first prong of the Caluza test of 
establishing a well-grounded claim of entitlement to service 
connection for hepatitis has been met.  

With regard to the second prong of that test, the Board notes 
that there is no inservice evidence of a diagnosis of or 
treatment for symptoms attributed to hepatitis.  The Board 
has noted the references in the veteran's service medical 
records to treatment of gastrointestinal symptoms, but there 
is no competent medical opinion that indicates those 
symptoms, or any other information in the veteran's service 
medical records, are evidence of the presence of hepatitis.  
As the private treatment records were not among the veteran's 
service medical records, and neither the veteran nor the 
facility was able to provide copies of the records created 
incident to that hospitalization, the only inservice record 
of the December 1984 hospital treatment indicates the illness 
treated was colitis, not hepatitis.  

The veteran has opined that he had hepatitis in service, but 
as an individual who is not a medically trained professional 
he is not competent to provide a medical opinion in that 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the second prong of the Caluza test has not been 
met.  In this case, there is also no competent medical 
opinion that suggests a medical nexus between the veteran's 
hepatitis and service, and so the third prong of the Caluza 
test is likewise not met.  



Psychiatric disability 

The veteran alleges he suffers from a psychiatric disability 
that began in service due to the stress of being in the 
service, and being isolated from his wife for approximately 
two years.  He pointed out that he was on leave because of 
that stress at the time he was hospitalized, and that while 
he was hospitalized in December 1984 for hepatitis he was 
also treated for his psychiatric symptoms.  He asserts that 
within one year following service he attempted to commit 
suicide, and that approximately one and a half years 
following service he sought treatment for psychiatric 
problems at the VA medical facility in Martinez, California.  

There is competent diagnosis of a psychiatric disability.  In 
particular, Dr. M diagnosed anxiety, and 
depression/adjustment disorder, insomnia and reactive 
depression with anxiety, and Dr. V reported that it appeared 
the veteran had stress related mucosal disease and baseline 
post-traumatic stress disorder and possible depression and 
panic disorder.  Accordingly, the first step of the Caluza 
test of establishing a well-grounded claim has been met.  

With regard to the second step of the Caluza test, while in 
service the veteran was diagnosed with situational reaction 
on one occasion in 1983.  No other reference to psychiatric 
complaints or problems appears in his service medical 
records, and the conclusion of a psychiatric examination for 
purposes of separation reflect no psychiatric impairment.  As 
noted above, the private medical records relative to the 1984 
hospitalization during which the veteran asserts he was 
treated for psychiatric problems are not included in his 
service medical records and are not available from the 
facility that provided the care or from the veteran.  
However, the Board does note that in the veteran's service 
medical records prepared subsequent to that hospitalization 
there is no diagnosis of a psychiatric disorder.  The veteran 
has contended in effect that he has had psychiatric problems 
in the years since service.  In addition, the recently 
submitted evidence does reflect complaints of depression in 
1987.  It is possible that a medical opinion from a 
psychiatrist could relate one or more of the veteran's 
current psychiatric diagnoses to the symptoms reflected in 
the service medical records and reported subsequent to 
service.  Any such determination, however, has to be made by 
a psychiatrist.  Based on the foregoing, the Board finds that 
there is no competent medical evidence which indicates that 
the symptoms reported during service represented the onset of 
any chronic psychiatric disorder.  In the absence of such 
evidence, this claim is also not well grounded.   


ORDER

1.  Entitlement to service connection for hepatitis is 
denied.  

2.  Entitlement to a psychiatric disability manifested by 
depression and anxiety is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

